DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest estimating a self-interference channel using a first reception signal matrix fed back via the self-interference channel in the first transmission unit and reception signal matrixes fed back via the self-interference channel in a predetermined number of transmission units prior to the first transmission unit, as recited in independent claim 1.
With regards to claim 1, the closest prior art reference of record, Cheng et al. (US Publication 2015/0103802), discloses acquiring all the channel responses on time-domain and frequency-domain on the basis of a reception signal corresponding to the reference signals on the emission frequency point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. A./Examiner, Art Unit 2472

                                                                                                                                                                                                       /HASHIM S BHATTI/Primary Examiner, Art Unit 2472